Appeal by defendant from a judgment of the Supreme *819Court, Queens County, rendered June 16, 1976, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence. The appeal also brings up for review the denial of defendant’s motion to suppress physical evidence. Case remanded to Criminal Term to hear and report on the following three issues: (1) Was the officer (Detective George Townsend) in uniform at the time of the events in question? (2) Did the officer identify himself as a police officer? (3) Did the defendant know that Detective Townsend was a police officer? Appeal held in abeyance in the interim. The answers to these questions are necessary for the proper resolution of this appeal. Hopkins, J. P., Hargett, Shapiro and Suozzi, JJ., concur.